Exhibit 10.1

EXECUTION COPY

THIRD AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT AND JOINDER

THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT AND JOINDER (this “Amendment”) is made and entered into
effective as of June 19, 2015 (the “Effective Date”), by and among FLOTEK
INDUSTRIES, INC., a corporation organized under the laws of the State of
Delaware (“Holdings”), CESI CHEMICAL, INC., a corporation organized under the
laws of the State of Oklahoma (“CESI Chemical”), CESI MANUFACTURING, LLC, a
limited liability company organized under the laws of the State of Oklahoma
(“CESI Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a corporation organized
under the laws of the State of Texas (“MTI”), TELEDRIFT COMPANY, a corporation
organized under the laws of the State of Delaware (“Teledrift”), TURBECO, INC.,
a corporation organized under the laws of the State of Texas (“Turbeco”), USA
PETROVALVE, INC., a corporation organized under the laws of the State of Texas
(“USA Petrovalve”) and FLORIDA CHEMICAL COMPANY, INC., a corporation organized
under the laws of the State of Delaware (“Florida Chemical”; and together with
Holdings, CESI Chemical, CESI Manufacturing, MTI, Teledrift, Turbeco, USA
Petrovalve, each an “Original Borrower” and collectively, “Original Borrowers”),
SITELARK LLC, a limited liability company organized under the laws of the State
of Texas (“Sitelark”), FLOTEK ECUADOR MANAGEMENT LLC, a limited liability
company organized under the laws of the State of Texas (“Ecuador Management”),
FLOTEK ECUADOR INVESTMENTS LLC, a limited liability company organized under the
laws of the State of Texas (“Ecuador Investments”), FLOTEK EXPORT, INC., a
corporation organized under the laws of the State of Texas (“Export”), ECLIPSE
IOR SERVICES, LLC, a limited liability company formed under the laws of the
State of Texas (“EOGA”), FRACMAX ANALYTICS, LLC, a limited liability company
formed under the laws of the State of Texas (“Fracmax”), FC PRO, LLC, a limited
liability company formed under the laws of the State of Delaware (“FC PRO”),
FLOTEK HYDRALIFT, INC., a corporation organized under the laws of the State of
Texas (“Hydralift”; and together with Sitelark, Ecuador Management, Ecuador
Investments, Exports, EOGA, Fracmax and FC PRO, each a “New Borrower” and
collectively, “New Borrowers”) (New Borrowers and together with Original
Borrowers, and each Person joined hereto as a borrower from time to time,
collectively, jointly and severally, the “Borrowers”, and each individually a
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Lender (as defined
in the hereinafter defined Credit Agreement) and as agent for the Lenders (in
such capacity, “Agent”).

PRELIMINARY STATEMENTS

A. Original Borrowers, Lenders and the Agent are parties to that certain Amended
and Restated Revolving Credit, Term Loan and Security Agreement dated May 10,
2013, as amended by that certain First Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement, dated as of December 31,
2013, as further amended by that certain Second Amendment to Amended and
Restated Revolving Credit, Term Loan and Security Agreement, dated as of
December 5, 2014 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”);



--------------------------------------------------------------------------------

EXECUTION COPY

 

B. Original Borrowers have advised Agent that they desire to have the New
Borrowers join the Credit Agreement as “Borrowers” under the Credit Agreement
pursuant to Section 7.12(a) thereof; and

C. Borrowers have requested that Agent (i) permit the New Borrowers to join the
Credit Agreement as “Borrowers” in accordance with Section 7.12(a) thereof and
(ii) make certain amendments to the Credit Agreement, and subject to the terms
and conditions set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Agent and
Lenders are willing to do so, all as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01 Amendment to Preamble. The introductory paragraph of the preamble of the
Credit Agreement is hereby amended and restated in its entirety as follows:

Amended and Restated Revolving Credit, Term Loan and Security Agreement dated as
of May 10, 2013 among FLOTEK INDUSTRIES, INC., a corporation organized under the
laws of the State of Delaware (“Holdings”), CESI CHEMICAL, INC., a corporation
organized under the laws of the State of Oklahoma (“CESI Chemical”), CESI
MANUFACTURING, LLC, a limited liability company organized under the laws of the
State of Oklahoma (“CESI Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a
corporation organized under the laws of the State of Texas (“MTI”), TELEDRIFT
COMPANY, a corporation organized under the laws of the State of Delaware
(“Teledrift”), TURBECO, INC., a corporation organized under the laws of the
State of Texas (“Turbeco”), USA PETROVALVE, INC., a corporation organized under
the laws of the State of Texas (“USA Petrovalve”), FLORIDA CHEMICAL COMPANY,
INC., a corporation organized under the laws of the State of Delaware (“Florida
Chemical”), SITELARK LLC, a limited liability company organized under the laws
of the State of Texas (“Sitelark”), FLOTEK ECUADOR MANAGEMENT LLC, a limited
liability company organized under the laws of the State of Texas (“Ecuador
Management”), FLOTEK ECUADOR INVESTMENTS LLC, a limited liability company
organized under the laws of the State of Texas (“Ecuador Investments”), FLOTEK
EXPORT, INC., a corporation organized under the laws of the State of Texas
(“Export”), ECLIPSE



--------------------------------------------------------------------------------

EXECUTION COPY

 

IOR SERVICES, LLC, a limited liability company formed under the laws of the
State of Texas (“EOGA”), FRACMAX ANALYTICS, LLC, a limited liability company
formed under the laws of the State of Texas (“Fracmax”), FC PRO, LLC, a limited
liability company formed under the laws of the State of Delaware (“FC PRO”),
FLOTEK HYDRALIFT, INC., a corporation organized under the laws of the State of
Texas (“Hydralift”; and together with Holdings, CESI Chemical, CESI
Manufacturing, MTI, Teledrift, Turbeco, USA Petrovalve, Florida Chemical,
Sitelark, Ecuador Management, Ecuador Investments, Export, EOGA, Fracmax, and FC
PRO, and each Person joined hereto as a borrower from time to time,
collectively, jointly and severally, the “Borrowers”, and each individually a
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and each individually a “Lender”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for itself and as agent for the
other Lenders (PNC, together with its successors and assigns in such capacity,
the “Agent”) and PNC CAPITAL MARKETS, LLC, as lead arranger for the Lenders.

2.02 Amendment to Section 1.2 – New Definitions. The following new definitions
are hereby added to Section 1.2 of the Credit Agreement in their respective
proper alphabetical order to provide as follows:

“Ecuador Investments” shall have the meaning set forth in the introductory
paragraph hereto.

“Ecuador Management” shall have the meaning set forth in the introductory
paragraph hereto.

“Export” shall have the meaning set forth in the introductory paragraph hereto.

“Omani Investment” means loans and/or equity investments in Flotek Gulf, LLC and
Flotek Gulf Research, LLC, which shall not, in the aggregate, exceed $10,000,000
and shall be made pursuant to joint venture documentation, the form and
substance and terms and conditions of which shall be, satisfactory to Agent in
its Permitted Discretion.

“Sitelark” shall have the meaning set forth in the introductory paragraph
hereto.

“Trigger Event” shall mean (i) a Default or Event of Default or (ii) Undrawn
Availability being less than thirty five percent (35%) of the lesser of (x) the
then applicable Formula Amount or (y) the then applicable Maximum Revolving
Advance Amount.”



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.03 Amendment to Section 1.2 – Amended Definitions. the following definitions
contained in Section 1.2 of the Credit Agreement, are hereby deleted in their
entirety and replaced with the following:

“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; (e) Permitted Loans; and (f) the Omani Investment.

“Permitted Loans” shall mean: (a) the extension of trade credit by a Borrower to
its Customer(s), in the Ordinary Course of Business in connection with a sale of
Inventory or rendition of services, in each case on open account terms;
(b) loans to employees in the Ordinary Course of Business not to exceed as to
all such loans the aggregate amount of $100,000 at any time outstanding;
(c) loans to Flotek Industries Holding Limited, Flotek Industries UK Limited,
Flotek Technologies ULC, Flotek Chemical Ecuador CIA LTDA, Petrovalve
International, Inc. or Flotek Industries, FZE (x) up to a maximum aggregate
amount of $10,000,000 during 2015, and (y) thereafter, in an aggregate amount
not to exceed $5,000,000 in any fiscal year; provided, however: (i) any such
loan to Flotek Industries UK Limited is evidenced by an intercompany promissory
note in form and substance acceptable to Agent in its Permitted Discretion (the
“Intercompany Note”); (ii) Flotek Industries UK Limited, simultaneously with the
making of such Intercompany Note, grants Holdings a Lien to secure its
obligations under the Intercompany Note pursuant to a security agreement or
similar document in form and substance acceptable to Agent in its Permitted
Discretion (the “Intercompany Security Agreement”); (iii) Holdings perfects each
Lien granted under the Intercompany Security Agreement; and (iv) Holdings
assigns pursuant to an assignment agreement in form and substance satisfactory
to Agent in its Permitted Discretion to Agent for the benefit of itself and the
Lenders, the Intercompany Note, the Intercompany Security Agreement and each
Lien granted pursuant to the Intercompany Security Agreement, including all
recording and filing instruments evidencing any such Lien; (d) Loans by Flotek
Industries Holding Limited, Flotek Industries UK Limited and/or Flotek
Technologies ULC to fund the Omani Investment; and (e) loans to Credit Parties
to the extent permitted by clause (e) of the definition of Permitted
Indebtedness.

2.04 Amendment to Section 7.10. Section 7.10 of the Credit Agreement is hereby
amended and restated in its entirety and replaced with the following:

7.10 Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for
(i) transactions among Borrowers which are not expressly prohibited by the terms
of



--------------------------------------------------------------------------------

EXECUTION COPY

 

this Agreement and which are in the Ordinary Course of Business,
(ii) transactions disclosed to Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate; (iii) transactions with Flotek Industries Holding Limited,
Flotek Industries UK Limited, Flotek Technologies ULC, Flotek Chemical Ecuador
CIA LTDA, Petrovalve International, Inc. or Flotek Industries, FZE which are not
expressly prohibited by the terms of this Agreement and which are in the
Ordinary Course of Business; and (iv) the Omani Investment.

2.05 Amendment to Section 7.12. Subsection (a) of Section 7.12 of the Credit
Agreement is hereby amended and restated in its entirety and replaced with the
following:

(a) Form any Subsidiary unless (i) such Subsidiary is not a Foreign Subsidiary
(other than Flotek Industries Holding Limited, Flotek Industries UK Limited,
Flotek Technologies ULC, Flotek Chemical Ecuador CIA LTDA, Petrovalve
International, Inc. or Flotek Industries, FZE) and at Agent’s discretion, such
Subsidiary (A) expressly joins in this Agreement as a “Borrower” and becomes
jointly and severally liable for the obligations of Borrowers hereunder, under
the Notes, and under any other agreement among Borrowers and Lenders, or
(B) becomes a “Guarantor” by executing a Guaranty and Guarantor Security
Agreement (to be determined by Agent in its sole discretion), and/or (ii) Agent
shall have received all documents, including legal opinions, it may reasonably
require to establish compliance with each of the foregoing clauses (i) and
(ii) immediately above.

2.06 Amendment to Section 9.9. Section 9.9 of the Credit Agreement is hereby
amended and restated in its entirety and replaced with the following:

9.9 Monthly Financial Statements. Furnish Agent, but only after the occurrence
of a Trigger Event, for distribution to the Lenders within thirty (30) days
after the end of each fiscal month which shall be delivered in accordance with
Sections 9.7 and 9.8 as applicable), an unaudited balance sheet of Holdings and
its Subsidiaries on a consolidated basis and unaudited statements of income and
stockholders’ equity and cash flow of Holdings and its Subsidiaries on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such calendar month and for such month, prepared on a
basis consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to the business operations of Holdings or
its Subsidiaries.

2.07 Amendment to Section 9.19. Section 9.19 of the Credit Agreement is hereby
amended and restated in its entirety and replaced with the following:

9.19 Appraisals and Field Examinations. Permit Agent or Agent’s representatives
to (a) perform full Collateral appraisals in form and substance



--------------------------------------------------------------------------------

EXECUTION COPY

 

satisfactory to Agent at Borrowers’ cost and expense as Agent deems appropriate
in Agent’s sole discretion, and in no event more frequently than annually prior
to the occurrence of an Event of Default, and during the existence of an Event
of Default, on an unlimited basis (provided, however, that Inventory appraisals
will be waived (i) prior to a Trigger Event and (ii) so long as no Default or
Event of Default has occurred and is continuing), and, to determine, among other
things, the net orderly liquidation value of the Collateral (each appraisal
contemplated in this Section 9.17 or performed by Agent prior to the Closing
Date shall each be an “NOLV Appraisal”), (b) after the occurrence of an Event of
Default, at Agent’s option, obtain Inventory and Real Property appraisals at
Borrowers’ cost and expense and (c) conduct field examinations at Credit
Parties’ cost and expense as Agent deems appropriate in Agent’s sole discretion.

ARTICLE III

JOINDER

3.01 Joinder. Each New Borrower is an Affiliate of Original Borrowers and, for
value received, jointly and severally agrees to become a Borrower under the
Credit Agreement pursuant to the following terms and conditions hereof.

(a) Each of the Original Borrowers, Agent and the Lenders, which constitute all
of the parties to the Credit Agreement and the Other Documents immediately prior
to the Effective Date, hereby amend the Credit Agreement and the Other Documents
to reflect that each New Borrower is hereby a Borrower (as defined in the Credit
Agreement) in, under and pursuant to the Credit Agreement and the Other
Documents, with all the rights, obligations, liabilities and duties of a
Borrower thereunder, and each New Borrower hereby agrees that it is a Borrower
in, under and pursuant to the Credit Agreement and the Other Documents, with all
the rights, obligations, liabilities and duties of a Borrower thereunder, in
each case regardless of when such obligations, liabilities and duties first
arose.

(b) Each New Borrower hereby jointly and severally (i) joins in, becomes a party
to, and agrees to comply with and be bound by, as a Borrower, the terms and
conditions of the Credit Agreement and each Other Document to the same extent as
if such New Borrower was an original signatory thereto; (ii) makes all of the
representations and warranties set forth in the Credit Agreement and the Other
Documents; (iii) grants to Agent, for the benefit of itself and the Lenders,
pursuant to the terms and provisions of the Credit Agreement, a continuing
security interest in and Lien on all of its Collateral, free and clear of all
Liens (other than Permitted Encumbrances); and (iv) agrees that it is a direct
obligor (and not a surety) under the Credit Agreement. Without limiting the
foregoing, each New Borrower agrees that it shall be jointly and severally
liable with Original Borrowers for all liabilities and obligations regardless of
when they first arose under the Credit Agreement and the Other Documents and
each New Borrower acknowledges and confirms that it has received a copy of the
Credit Agreement, including the exhibits, schedules and other attachments
thereto, and the Other Documents.

(c) In furtherance of the foregoing, each New Borrower agrees to execute and/or
deliver to Agent such Other Documents, UCC financing statements, certificates as
to organization and incumbency and any other documents, instruments,
certificates or agreements as Agent may reasonably request to give effect to
this joinder of such New Borrowers as a Borrower.



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE IV

CONDITIONS PRECEDENT; POST-CLOSING OBLIGATIONS

4.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by the Agent:

(a) The Agent shall have received the following documents or items, each in form
and substance satisfactory to the Agent and its legal counsel:

(i) this Amendment duly executed by each Borrower, Agent and Lenders;

(ii) a copy of the resolutions in form and substance reasonably satisfactory to
Agent, of the Board of Directors or other governing body of each Credit Party
authorizing (i) the execution, delivery and performance of this Amendment, the
Other Documents, any related agreements certified by an Authorized Officer of
each Borrower and (ii) the granting by each New Borrower of the security
interests in and liens upon the Collateral, certified by an Authorized Officer
of each New Borrower as of the Closing Date;

(iii) a certificate of an Authorized Officer of each Borrower as to the
incumbency and signature of the officers of each Borrower executing this
Amendment, the Other Documents, any certificate or other document to be
delivered by it pursuant hereto or the Credit Agreement, together with evidence
of the incumbency of such Authorized Officer;

(iv) a copy of Organizational Documents of each Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation or formation, as applicable, certified as
accurate and complete by an Authorized Officer of each Borrower;

(v) a good standing certificate for each Borrower, issued by the Secretary of
State or other appropriate official of each Borrower’s jurisdiction of
incorporation or formation, as applicable;

(vi) each document (including any Uniform Commercial Code financing statement)
required by the Credit Agreement, any related agreement or under law or
reasonably requested by the Agent to be filed, registered or recorded in order
to create, in favor of Agent, a perfected security interest in or lien upon the
Collateral;



--------------------------------------------------------------------------------

EXECUTION COPY

 

(vii) the results of recent lien searches where New Borrowers are located
(within the meaning of the Uniform Commercial Code) and each other jurisdiction
that Agent may reasonably request, and each such search shall reveal no Liens on
any assets of New Borrowers, except for Permitted Encumbrances or Liens which
are discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to Agent;

(viii) updated certificates of insurance for casualty, general liability and
business interruption policies of Borrowers reflecting the addition of the New
Borrowers;

(ix) a Lien Waiver Agreement with respect to (i) any New Borrower’s leased or
rented premises at which books and records or material Collateral (as determined
by the Agent in its Permitted Discretion) is located or (ii) any bailment
arrangement over any material portion (as determined by the Agent in the
exercise of its Permitted Discretion) of any New Borrower’s Collateral, duly
executed by all pertinent parties;

(x) Perfection Certificates with respect to the New Borrowers; and

(xi) such other documents as reasonably requested by the Lenders.

(b) The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(c) No Default or Event of Default shall have occurred and be continuing.

ARTICLE V

NO WAIVER

5.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and the Agent or any Lender,
and the failure of the Agent or any Lender at any time or times hereafter to
require strict performance by any Borrower of any provision thereof shall not
waive, affect or diminish any right of the Agent to thereafter demand strict
compliance therewith. The Agent and each Lender hereby reserves all rights
granted under the Credit Agreement, the Other Documents, this Amendment and any
other contract or instrument between any Borrower, Lenders and the Agent.

ARTICLE VI

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

6.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the



--------------------------------------------------------------------------------

EXECUTION COPY

 

terms and provisions of the Credit Agreement and the Other Documents are
ratified and confirmed and shall continue in full force and effect. Each
Borrower hereby agrees that all liens and security interest securing payment of
the Obligations under the Credit Agreement are hereby collectively renewed,
ratified and brought forward as security for the payment and performance of the
Obligations. Each Borrower and the Agent agree that the Credit Agreement and the
Other Documents, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms.

6.02 Representations and Warranties with respect to Other Documents. Each
Borrower (including each New Borrower) hereby represents and warrants to the
Agent that (a) the execution, delivery and performance of this Amendment and any
and all Other Documents executed and/or delivered in connection herewith have
been authorized by all requisite corporate action on the part of each Borrower
and will not violate the Articles or Certificate of Incorporation or By-Laws or
the Certificate of Formation or Operating Agreement of any Borrower; (b) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the Other Documents are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date; (c) no Default or Event of Default under the Credit Agreement,
as amended hereby, has occurred and is continuing, unless such Default or Event
of Default has been specifically waived in writing by the Agent; and (d) each
Borrower is in full compliance with all covenants and agreements contained in
the Credit Agreement and the Other Documents, as amended hereby.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by the Agent or any closing shall affect the
representations and warranties or the right of the Agent to rely upon them.

7.02 Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

7.03 Expenses of the Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by the Agent in connection
with any and all amendments, modifications, and supplements to the Other
Documents, including, without limitation, the costs and fees of the Agent’s
legal counsel, and all costs and expenses incurred by the Agent in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby, or any Other Documents, including, without, limitation, the
costs and fees of the Agent’s legal counsel.



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

7.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

7.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

7.07 Effect of Waiver. No consent or waiver, express or implied, by Lenders or
the Agent to or for any breach of or deviation from any covenant or condition by
any Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

7.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

7.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

7.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS AND THE
AGENT.

7.11 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS AND THE AGENT.
EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY



--------------------------------------------------------------------------------

EXECUTION COPY

 

RELEASES AND FOREVER DISCHARGES LENDERS, THE AGENT, THEIR PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST LENDERS AND THE AGENT, THEIR PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS AND
THE AGENT TO SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

7.12 Guarantors Consent, Ratification and Release. Each of the undersigned
hereby consents to the terms of this Amendment, confirms and ratifies the terms
of that certain Guaranty dated as of May 10, 2013 (the “FTK Guaranty”) executed
by each of the undersigned in favor of Agent and the other Lenders. Each of the
undersigned acknowledges that its Guaranty is in full force and effect and
ratifies the same, acknowledges that such undersigned has no defense,
counterclaim, set-off or any other claim to diminish such undersigned’s
liability under such documents, that such undersigned’s consent is not required
to the effectiveness of the within and foregoing Amendment, and that no consent
by any such undersigned is required for the effectiveness of any future
amendment, modification, forbearance or other action with respect to the
Obligations, the Collateral, or any of the Other Documents. EACH OF THE
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH UNDERSIGNED MAY NOW OR
HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY LENDER, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT AND SECURITY
AGREEMENT, AS



--------------------------------------------------------------------------------

EXECUTION COPY

 

AMENDED BY THIS AMENDMENT, OR THE OTHER DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT AND THIS CONSENT. Agent and Lenders acknowledge the
dissolution of FCC International, Inc. on or about the date hereof and hereby
release FCC International, Inc. from its obligations under FTK Guaranty.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

BORROWERS: FLOTEK INDUSTRIES, INC., a Delaware corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President CESI CHEMICAL, INC., an Oklahoma
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO CESI MANUFACTURING, LLC, an Oklahoma limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO MATERIAL TRANSLOGISTICS, INC., a Texas
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President TELEDRIFT COMPANY, a Delaware
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President



--------------------------------------------------------------------------------

EXECUTION COPY

 

TURBECO, INC., a Texas corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President USA PETROVALVE, INC., a Texas
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLORIDA CHEMICAL COMPANY, INC., a
Delaware corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President SITELARK LLC, a Texas limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO FLOTEK ECUADOR MANAGEMENT LLC, a Texas limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLOTEK ECUADOR INVESTMENTS LLC, a
Texas limited liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President



--------------------------------------------------------------------------------

EXECUTION COPY

 

FLOTEK EXPORT, INC., a Texas corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLOTEK HYDRALIFT, INC., a Texas
corporation By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FRACMAX ANALYTICS, LLC, a Texas
limited liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FC PRO, LLC, a Delaware limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO ECLIPSE IOR SERVICES, LLC, a Texas limited
liability company By:

/s/ John Chisholm

Name: John Chisholm Title: CEO



--------------------------------------------------------------------------------

EXECUTION COPY

 

AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION By:

/s/ Anita Inkollu

Name: Anita Inkollu Title: Vice President



--------------------------------------------------------------------------------

LENDERS: CAPITAL ONE BUSINESS CREDIT CORP. By:

/s/ Michael D. Gullo

Name:

Michael D. Gullo

Title:

Regional Credit Manager



--------------------------------------------------------------------------------

CONSENT AND RATIFICATION OF GUARANTY

Each of the undersigned (individually, each a “Guarantor” and collectively,
jointly and severally, the “Guarantors”), as of June 19, 2015, hereby
(a) ratifies and reaffirms all of its obligations under any guaranty (each, a
“Guaranty”) offered in support of the Obligations (as defined in the hereinafter
defined Credit Agreement); (b) agrees that nothing contained in any amendment
executed through the date hereof to the Amended and Restated Revolving Credit,
Term Loan and Security Agreement, dated as of May 10, 2013 (as amended,
restated, supplemented or modified from time to time, the “Credit Agreement”) by
and among FLOTEK INDUSTRIES, INC., a corporation organized under the laws of the
State of Delaware (“Holdings”), CESI CHEMICAL, INC., a corporation organized
under the laws of the State of Oklahoma (“CESI Chemical”), CESI MANUFACTURING,
LLC, a limited liability company organized under the laws of the State of
Oklahoma (“CESI Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a corporation
organized under the laws of the State of Texas (“MTI”), TELEDRIFT COMPANY, a
corporation organized under the laws of the State of Delaware (“Teledrift”),
TURBECO, INC., a corporation organized under the laws of the State of Texas
(“Turbeco”), USA PETROVALVE, INC., a corporation organized under the laws of the
State of Texas (“USA Petrovalve”), FLORIDA CHEMICAL COMPANY, INC., a corporation
organized under the laws of the State of Delaware (“Florida Chemical”), SITELARK
LLC, a limited liability company organized under the laws of the State of Texas
(“Sitelark”), FLOTEK ECUADOR MANAGEMENT LLC, a limited liability company
organized under the laws of the State of Texas (“Ecuador Management”), FLOTEK
ECUADOR INVESTMENTS LLC, a limited liability company organized under the laws of
the State of Texas (“Ecuador Investments”), FLOTEK EXPORT, INC., a corporation
organized under the laws of the State of Texas (“Export”), ECLIPSE IOR SERVICES,
LLC, a limited liability company formed under the laws of the State of Texas
(“EOGA”), FRACMAX ANALYTICS, LLC, a limited liability company formed under the
laws of the State of Texas (“Fracmax”), FC PRO, LLC, a limited liability company
formed under the laws of the State of Delaware (“FC PRO”), FLOTEK HYDRALIFT,
INC., a corporation organized under the laws of the State of Texas (“Hydralift”;
and together with Holdings, CESI Chemical, CESI Manufacturing, MTI, Teledrift,
Turbeco, USA Petrovalve, Florida Chemical, Sitelark, Ecuador Management, Ecuador
Investments, Export, EOGA, Fracmax, and FC PRO, and each Person joined hereto as
a borrower from time to time, collectively, jointly and severally, the
“Borrowers”, and each individually a “Borrower”), by the Lenders (as defined in
the Credit Agreement) and by PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for itself and as agent for the other Lenders (PNC, together with its successors
and assigns in such capacity, “Agent”), shall adversely affect any right or
remedy of the Agent or any Lender under any Guaranty; and (c) agrees that the
execution and delivery of the Third Amendment, including without limitation, the
joinder of Sitelark, Ecuador Management, Ecuador Investments, Export, EOGA,
Fracmax, FC PRO and/or Hydralift as a “Borrower” thereto shall in no way change
or modify its obligations as a Guarantor under any Guaranty and shall not
constitute a waiver by the Agent or any Lender of any of their rights against
Guarantor. Capitalized terms used herein but not defined shall have the meanings
assigned to them in the Credit Agreement.

Each Guarantor hereby acknowledges and agrees that (i) its applicable Guaranty
is in full force and effect and ratifies the same, (ii) it has no defense,
counterclaim, set-off or any other claim to



--------------------------------------------------------------------------------

diminish its liability under such Guaranty (other than payment in full and
performance in full of all the Liabilities (as defined in such Guaranty) after
termination of the Credit Agreement in accordance with the terms of the Credit
Agreement and the Other Documents (other than those provisions that expressly
survive the termination of such Other Document)), (iii) its consent is not
required to the effectiveness of the Credit Agreement and (iv) no consent by it
is required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Collateral, the Advances, the
Credit Agreement or any of the Other Documents.

This Consent and Ratification of Guaranty shall inure to the benefit of Agent
and Lenders.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

GUARANTORS: FLOTEK PAYMASTER, INC. By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President PADKO INTERNATIONAL INCORPORATED
By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President PETROVALVE, INC. By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President FLOTEK INTERNATIONAL, INC. By:

/s/ John Chisholm

Name: John Chisholm Title: CEO and President